Citation Nr: 1636226	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  11-15 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disorder, to include squamous cell carcinoma and actinic keratoses, to include as due to sun or herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968 in the United States Navy with service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran had a Board hearing in July 2015.

This matter was previously before the Board in October 2015.  The claim was remanded to associate VA and private treatment records and to afford the Veteran a VA examination.


FINDING OF FACT

The Veteran's skin disorder, to include squamous cell carcinoma and actinic keratoses, is not related to any disease, injury, or incident of service and a malignant tumor did not manifest within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, to include squamous cell carcinoma and actinic keratoses, as due to sun or herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard April 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  The Veteran was provided a VA medical examination in December 2015.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  

The claim was remanded in October 2015 in order to associate updated VA and private treatment records with the claims file and to afford the Veteran a VA examination.  Updated records were associated with the filed and the Veteran was afforded a VA examination in December 2015.  Possible treatment from 1978 had been identified, but the Veteran did not return a release for that provider.  As such any potential records from that source could not be requested.  See 38 C.F.R. § 3.159(c)(1)(i), (ii).  Thus, there has been substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, VA's duty to assist has been met.

II.  Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The law provides a presumption of service connection for certain diseases, of which the only skin condition is chloracne or other acneform disease consistent with chloracne, that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean DMZ during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

In the instant case, as the record reflects that the Veteran served in Vietnam during the necessary time period, his exposure to herbicides is presumed and there is no affirmative evidence to the contrary.  Notwithstanding the foregoing, it has been determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

III.  Analysis

The Veteran contends that his skin disorders are the result of his sun exposure during service in Vietnam.  He also contends that his skin disorders may be caused by his presumed exposure to herbicides.

The Veteran received a VA examination in December 2015 at which time he was diagnosed with a history of squamous cell carcinoma and actinic keratosis.  This is also shown in his treatment records.  As such, the Veteran has a present disability.  Furthermore, the Veteran was likely exposed to sunlight during service in Vietnam, and his exposure to herbicides is presumed as he served in Vietnam, both of which satisfy the in-service incurrence element.  Thus, the sole issue is whether there is a causal relationship between the present disability and either sun or herbicide exposure.

The Board initially finds that the claimed skin disorder did not have its onset during service, a malignant tumor did not manifest within a year of service, and a continuity of symptomatology is not established.  This is supported by the service treatment records showing no such problems or conditions, and the post-service treatment records reflecting post-service onset of more than one year, if not many years.

In his April 2011 Form 9, the Veteran noted that he suffered extreme sun burns while in Vietnam and that he had no sunscreen during this time.  He further noted that upon returning from Vietnam, he worked indoors and did not have any sun exposure or sun burns to the extent that he did while in service.  At the July 2015 Board hearing, the Veteran detailed his experience working outdoors in Vietnam.  Furthermore, he recounted the tanning his skin underwent and that his skin blistered during this time.  Likewise, the Veteran stated that it was fair to say that he experienced "quite a bit of sun exposure" during his time in Vietnam.  Additionally, the he noted that he first began noticing his skin condition approximately ten to fifteen years ago.  

A March 2012 statement from the Veteran's private dermatologists suggested a link between the Veteran's skin conditions and the Veteran's service in Vietnam.  Specifically, the dermatologist stated that he "certainly expect[ed] outdoor exposure in sunny hot climates to increase cancer risk (example Florida)."  The dermatologists then stated that the Veteran's Vietnam experience had an added risk probably secondary to Agent Orange.  The dermatologist said "I have been amazed at the seemingly disproportionate increase in problems with these vets."  Concluding, the doctor stated that he was increasingly convinced that such veterans having served in Vietnam do have an increased significant risk which has not been fully appreciated.

Another statement was submitted by the Veteran's private dermatologist in August 2015.  In this submission, the dermatologist stated that the assumed cause of most of the Veteran's skin conditions was sun exposure which was "undoubtedly a factor."  The physician also stated that he was of the opinion that "chemical exposure probably also plays a role in skin cancer" but that there was "no definitive proof" that he was aware of.  However, the dermatologist stated that he believed Vietnam veterans were more likely to develop skin cancer as a result of sun exposure in Vietnam and chemical exposure, especially Agent Orange but that he was not aware of any study confirming such impression.

The Veteran received a VA skin examination in December 2015.  The examiner conducted an in-person examination and reviewed the claims file.  The examiner further noted that approximately 15 years ago the Veteran began developing precancerous and cancerous lesions in the skin of his face, scalp, arms, neck, and shoulders.  The examiner opined that the Veteran's skin disorders were less likely than not incurred in or caused by service.  The rationale was that although the Veteran's statements from his private dermatologists recounted that skin problems were more likely to develop in Vietnam veterans, these were just personal statements based on experience and not in any medical literature.  Further, the examiner stated there was no medical literature to link squamous cell carcinoma or actinic keratosis to Agent Orange.  The examiner did note sun exposure as a risk factor that was "accumulative" meaning the more sun exposure, the more risk.  Nonetheless, the examiner opined that the remote exposure in Vietnam in the 1960s for less than two years was unlikely related to the Veteran's current problems.  This was attributed to the time gap and the timing of the exposure.  Based on the evidence and documentation, the examiner was unable to link the Veteran's current skin disorders to service in Vietnam.

The Board finds that the preponderance of the evidence in this case weighs against a finding of service connection.  First, the Board acknowledges the Veteran's contention that his skin disorders may be related to either sun exposure during Vietnam or his presumed herbicide exposure.  However, the Veteran is not competent to determine the etiology of his skin disorders in this specific case as this is a complex medical question.  Second, the Board also notes the statements from the Veteran's dermatologists expressing some causation between his service and his current skin disorders.  However, these opinions are outweighed by that of the VA examiner.  This is so because the examiner considered these statements in forming an opinion.  The VA examiner noted that the Veteran's sun exposure in Vietnam was remote in time and also that medical literature did not link the Veteran's skin conditions to exposure to herbicides.  Indeed, the August 2015 private statement acknowledged there was no definitive proof of causation.  Similarly, it was stated that the dermatologist was not aware of any study confirming his impressions.  Thus, these private medical statements are speculative in nature and such speculation cannot be the basis for establishing service connection.  Furthermore, the VA examiner took into account the private statements, but highlighted these statements were based on personal experience rather than medical literature.  

Therefore, the Board finds service connection in this case is not warranted.  The opinion provided by the December 2015 VA examiner fully accounted for the Veteran's statements and those of the Veteran's dermatologist to nonetheless opine that it was less likely than not the Veteran's skin conditions were related either to the Veteran's sun exposure in Vietnam or presumed herbicide exposure.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a skin disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for a skin disorder, to include squamous cell carcinoma and actinic keratoses, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


